THE plaintiff’s patent called for a white oak — then the second line-then the third to the creek — then down the crock to the beginning. lie proved a marked white oak, cu a branch emptying into the creek, and running from thence so as to form an acute angle between it anti the creek. He proved also a red oak at the third corner, and a red oak was called for in the patent — and that where the red oak stood, the second line would terminate, if drawn from the end of the first line, beginning a$ *350the white oak. This white oak standing on the branch, was at the distance of two or three hundred yards from the creek.
Under the charge of the court, however, the jury found a verdict establishing it as the beginning, and the verdict remain»ed undisturbed.
This verdict was found on the hearsay ofia witness now dead,, who heard a former proprietor now also, dead, say that the white oak was the beginning trees and on the hearsay of another witness, who said he ran cut the land for the Said proprietor when he purchased it, and began at Itbe said white oak, in the yeas USA The. original survey was made in 1753, or earlier.



If tbe beginning was at A, then C D-v/as the true line of the-patent. If at B, then E F was the true line. The plaintiff,; claimed to C D, and prevailed, as the white oak at A was estaba lashed instead of the beginning at B- on the creek.